Citation Nr: 0831206	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder, status post laminectomy.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include 
depression and anxiety.  




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 28, 1977 to 
May 8, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The Board remanded the case to the RO in July 2006 for 
further development of the record.  


FINDINGS OF FACT

1.  The veteran most recently failed to appear without 
explanation for a VA orthopedic examination scheduled in May 
2008 at the request of the Board.  

2.  The veteran currently is not shown to have an acquired 
back disability that is due to an event or incident of his 
period of active service.  

3.  The veteran currently is not shown to have an innocently 
acquired psychiatric disability that is due to an event or 
incident of his period of active service; nor does have a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have back disability 
including that manifested by status post laminectomy due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2007).  

2.  The veteran is not shown to have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by service; nor is any proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
not been properly developed in regard to the veteran's claims 
so as to comply with VA's statutory duty to assist him with 
the development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, the RO has not been able to obtain pertinent records 
of treatment or a VA orthopedic examination due solely to the 
veteran's failure to cooperate.  

With respect to the claimed innocently acquired psychiatric 
disorder, the RO has not afforded the veteran a VA 
examination, with an opinion as to etiology.  

Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, absent competent evidence linking the veteran's 
claimed psychiatric disorder to any event or incident of his 
service, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Significantly, the 
veteran is not shown to currently have a service0-connected 
disability.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in March 2002, August 2006 and October 2006 
letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

VCAA notification does not require an analysis of the 
evidence already contained in the record or any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed August 2004 rating decision.  
However, the RO readjudicated the Appeal, most recently in a 
May 2008 Supplemental Statement of the Case (SSOC).  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the August and October 
2006 letters the RO notified the veteran of the evidence 
necessary to establish both disability ratings and effective 
dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A careful review of the service treatment record shows that 
he veteran's service entrance examination in September 1977 
was negative for pertinent abnormality.  

During service, the veteran was seen for treatment purposes 
in April 1978 with complaints of low back pain.  A service 
record dated on April 11, 1978, reported that he complained 
of persistent pain at the base of his spine with occasional 
aching in the back of his thigh.  

The veteran admitted to having had back problems since an 
injury in 1976.  He complained of recent exacerbations of the 
back problems that had been ongoing for two weeks.  He was 
placed on limited duty, scheduled for physical therapy and 
provided with a lumbar spine corset.  

A service record dated April 19, 1978, reported that the 
veteran's back problems had existed prior to entrance (EPTE) 
and were not aggravated by service.  Service records show 
that the veteran was also seen for complaints of low back 
pain on April 30th and May 1st, 1978.  

The service treatment records contain no complaints or 
finding referable to an acquired psychiatric disorder.  

Subsequent to service, certain submitted private and VA 
treatment records tend to document the veteran's history of 
treatment for his claimed back and psychiatric disorders in 
recent years.  

In a February 2006 VA report, a VA physician indicated that 
he had reviewed the claims file, including the veteran's 
service medical records at the request of the RO.  

The VA physician noted the veteran's complaints of low back 
pain during service in April 1978 as well as his history of 
low back injury prior to service in 1976 when he was 
hospitalized and given a 6 percent lifetime disability from 
the Worker's Compensation system in New Jersey.  The 
physician also noted that the veteran had undergone back 
surgery 15 years after his separation from service.  

The VA medical reviewer observed that the service medical 
records did not indicate that the veteran had sustained a 
back injury during his period of service or engaged in 
activity during service to exacerbate any preexisting back 
disorder.  The VA physician concluded that veteran's brief 
period of military service did not significantly worsen or 
hasten his back problem and opined that the veteran's current 
low back problem was not caused by his brief period of 
military service.  

Rather, the VA medical reviewer opined that the veteran's 
current back problem was a natural progression of the injury 
he suffered in 1976 in a work related incident that predated 
his enlistment into the service.  

With respect to the claimed innocently acquired psychiatric 
disorder, despite his noted post service treatment reports, 
nothing therein establishes that the veteran currently has an 
innocently acquired psychiatric condition that can be linked 
to any event or incident of his service or to a service-
connected disability.  

Thus, without more from the veteran, a VA examination with an 
opinion as to etiology of the claimed psychiatric disorder is 
not required in this case.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); see also 38 U.S.C.A. § 5103A(d).  

While a veteran is certainly competent to make statements 
concerning symptoms or manifestations capable of lay 
observation, he does not possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Thus, lay 
assertions cannot constitute competent evidence and lack 
probative value for medical purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).  

The veteran in this case has not presented any medical 
evidence to that he suffers from a current back or 
psychiatric condition that can be linked to his period of 
active service on the basis of incurrence or aggravation.  

In this regard, the Board notes that pertinent treatment 
records associated with his New Jersey Worker's Compensation 
system claim before service and post service medical care 
have not been obtained for review.  In the July 2006, the 
Board directed the RO to contact the veteran to secure the 
necessary authorization to obtain this evidence.  

The RO sent the veteran a VCAA letter in August and October 
2006 requesting that the veteran provide the RO with the 
necessary consent to obtain these outstanding records.  
However, he did not respond or otherwise provide the RO with 
the necessary authorization.  

In addition, the Board notes that the veteran failed to 
report for VA examinations scheduled in connection with his 
original claim of service connection.  Most recently, the 
veteran did not report for a VA examination scheduled on May 
22, 2008.  

The Board notes that it is well established that the duty to 
assist is not always a one-way street.  A veteran seeking 
help cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  

Insofar as the veteran to this point has not provided the 
necessary authorization to obtain any records associated with 
his New Jersey Worker's Compensation claim or appear for 
requested VA examinations, the Board is of the opinion that 
no further assistance is required on the part of VA.  

Accordingly, in light of the veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claims, no further effort need be expended 
to assist the veteran in this regard to either claim.  In 
accordance with the provisions of 38 C.F.R.§ 3.655, the 
original claims of service connection  must be adjudicated 
based on the evidence that is of record.  

As discussed, on this current record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims.  Hence, his appeals must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because as 
noted the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a claimed back disorder, status post 
laminectomy is denied.  

Service connection for a claimed innocently acquired 
psychiatric disorder, to include depression and anxiety is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


